DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 09/20/2019; claim(s) 1- 12 is/are pending herein; claim(s) 1, 3, 4, 9, 10, & 12 is/are independent claim(s).
This is a continuation application of International Application No. PCT/JP2018/011552 filed on March 22, 2018, which claims priority to Japanese Patent Application No. 2017-056661 filed in JP on March 22, 2017.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0091, the line “230 or the user The information indicating the movement history of the user terminal” is appeared to have missing period punctuation after the word “user”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

recited functional “units” in claims 1-8 such as “arrangement information acquisition unit”, “user request acquisition unit”. Examiner notes these placeholder elements are 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 9, & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. [Takatsuka-887] (US 20180260887 A1) in view of Takatsuka et al. [Takatsuka-788] (US 20180253788 A1).

Regarding claim 4, Takatsuka-887 teaches an information processing apparatus [“battery reservation device 10”, fig. 2], comprising:
 an arrangement information acquisition unit that acquires arrangement information indicating a position [location of the “battery station 30”] where a charging device [“the charger 31 installed in a battery station 30”] for charging one or more storage batteries [“battery packs 1” which may have been fully charged or currently being charged as shown in fig. 3, see para. 0073] is arranged ([0019, 0069, 0075, 0090], figs. 2-3); 
a user position acquisition unit that acquires user position information [“transmits the acquired current position information to a travel time calculator 17” using the GPS 24 for the vehicle 20 shown in fig. 1] indicating a position of the user ([0019, 0071, 0090, 0126]); 
a charge state acquisition unit [“charge acquisition component 12”] that acquires information indicating a charge state [see, fig. 3] of at least one of the one or more storage batteries at specific time [“current time”, e.g., 8:00 am the user want to put reservation request via the display 23 shown in fig. 3] ([0075, 0077]); and 
a state information generation unit that generates information [information shown in figs. 3, 7 together] in which (i) a charge state at the specific time [current time, e.g., 08:00] and (ii) a charge state at an estimated time of arrival [for station C, estimated travel time = 30 min, so at 8:30, this is shown as fully charged for the battery ID =11] of the user at the charging device are associated for at least one of the one or more storage batteries,74l¥server4YcasesY# HOYHO-003 1YPCTUSY ttSJRPYH1170510US01(HO-0031PCTUS)_HoC_kaw_okt.docxAttorney Docket Number: HO-0031 PCTUS in accordance with [“the travel time”] (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information acquired by the user position acquisition unit (Figs. 3- 7, [0133]), wherein 
the state information generation unit generates information to output a screen [display at the screen 23 of the vehicle that communicates with the display controller of the reservation device 10 as shown in fig. 2/7] at a communication terminal of the user, showing (a) the time required until arrival of the user at the charging station, (b) exchange completion time, (c) and remaining battery charge of the three battery packs 1 installed in the vehicle 20 ([0068, 0099-0102, 0129]).
While Takatsuka teaches/suggests of the reservation device determining (i) the information about the charge state at the specific time and (ii) the charge state at the shown to output a screen at a communication terminal of the user, in addition to the above information (a) –(c).  
Put differently, Takatsuka is silent about disclosing “to output a screen at a communication terminal of the user, showing (i) the charge state at the specific time and (ii) the charge state at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries”.
Takatsuka-788 is directed to reserving the rental of batteries [“batteries packs 1”] located at a one or more battery stations 30a, 30b, 30c via a display screen 23 of the vehicle 20 (Figs. 1- 2). Takatsuka’788 teaches an information processing apparatus, comprising:
a state information generation unit that generates information [information of figs. 4/5] in which (i) a charge state at the specific time [e.g., 8:00] and (ii) a charge state at an estimated time of arrival [e.g., 8:50] of the user at the charging device are associated for at least one of the one or more storage batteries, in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information [GPS data of the vehicle 20] acquired by the user position acquisition unit ([0040, 0073, 0084], figs. 4- 5),
 wherein the state information generation unit that generates information to output a screen [display 23 of the vehicle 23] at a communication terminal of the user, showing [presenting the user the “reservation information table” of fig. 4  and 5 while allowing user to select the charging station as part of “the input acceptance component 11 presents one or more of the battery stations 30a to 30c satisfying the needs of the person making the reservation” of para. 0076] the information of the ] (i) the charge state [charge level of the battery ID 1 and 7 of station Aat 08:00 at the time reservation as shown in lower row of the fig. 5] at the specific time and (ii) the charge state [charge state of the batteries at 8:50 when the driver arrives at station A to swap them] at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries (Figs. 3- 5, [0070- 0077, 0112, 0117-0122]).

Takatsuka-788 teaches:
[0076] The input acceptance component 11 accepts reservation information related to the exchange of the battery packs 1 inputted by the person making the reservation via the display component 23 (reservation input component 23a) of the vehicle 20. More specifically, the input acceptance component 11 presents one or more of the battery stations 30a to 30c satisfying the needs of the person making the reservation as reservation destination candidates on the basis of the various information inputted on the reservation input screen S1 shown in FIG. 3.

[0077] Consequently, the person making the reservation can select and reserve one battery station 30a, etc., from among the battery stations 30a to 30c that satisfy the desired conditions on the basis of the distance, the travel time, the cost of the exchange, and other such conditions. 

0116] That is, as shown in FIG. 5, when the person making the reservation reserves the exchange of the battery packs 1 via the display component 23 of the vehicle 20 at 8:00, the remaining battery charge of the two battery packs 1 installed in the vehicle 20 at that point is 1000 wh. 

[0117] On the other hand, at 8:00 (when the reservation is completed), the two battery packs 1 held in the reserved battery station 30a (corresponds to a station ID of A) are being charged and their remaining battery charge is 1400 wh. 

[0120] Meanwhile, by the time the vehicle 20 arrives at the battery station 30a, the two reserved battery packs 1 are in a fully charged state with a remaining battery charge of 1600 wh. 





It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Takatsuka-788 and Takatsuka-887 because they both are related to reserving of the batteries being charged at one or more battery-swap stations and (2) modify the system of Takatsuka-887 to also allow its display 23 to show/present both (i) the charge state at the specific time and (ii) the charge state at the estimated time of arrival of the user at the charging device regarding at least some of the one or more storage batteries as in Takatsuka-788. 
Doing so the user of the vehicle 20 of Takatsuka-887 will have opportunity not only to select a charging station based on the charging completion time but also to select the charging station by considering additional desired conditions based on the distance, the travel time, the cost of the exchange (Takatsuka-788, [0077]). Furthermore, by displaying the remaining charging level of the batteries of the different charting stations (as already calculated in fig. 3 of Takatsuka-887) to the reserving person, the person can have better understanding of why the charging completion time is longer or shorter in different stations as can be clear to PHOSITA. In summary, the invention of claim 4 would be obvious to PHOSITA based on the disclosure of Takatsuka-887 and Takatsuka-788.

Regarding claims 9 & 12, Takatsuka-887 in view of Takatsuka-788 teaches/suggests inventions of these claims for the similar reasons set forth above in claim 4.

Claim(s) 1-2, 5-8, & 10- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. [Takatsuka-887] (US 20180260887 A1) in view of Wang (US 20160039542 A1).

Regarding claim 1, Takatsuka-887 teaches an information processing apparatus [reservation device 10, fig. 2], comprising: (fig. 2);
 an arrangement information acquisition unit that acquires arrangement information location of the “battery station 30”] indicating a position where a charging device [“charger 31” for the stations] for charging one or more storage batteries [batteries packs 1 of the stations] is arranged ([0069, 0075, 0090], figs. 2-3); 
a user request acquisition unit that acquires a reservation request regarding reservation of a storage battery from a user [driver of the vehicle 20 shown in fig. 1] ([0014-0115]);
 a user position acquisition unit that acquires user position information [“GPS” location of the vehicle 20] indicating a position of the user at reservation time when the reservation request is received ([0071, 0090, 0126]); 
a charge state acquisition unit that acquires information [“acquires the remaining battery charge of the battery packs 1”] indicating a charge state of at least one of the one or more storage batteries at specific time ([0075], fig. 3); 
combination of information shown in figs. 3 & 7, wherein the fig. 3 represents “remaining charge table (see FIG. 3) for each specific elapsed time”] in which (i) a charge state at the specific time [e.g., 08.00 am for the given battery of the station at 8:00 am] and (ii) a charge state [charge level after 8:00 am, for example, for charging station B that takes 30 mins to arrive for the battery ID#5] at an estimated time of arrival [using information of travel time 17] of the user at the charging device are associated for at least one of the one or more storage batteries, in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information acquired by the user position acquisition unit (Figs. 7, 3, [0069, 0104, 0123]); and 
a charge management unit that manages charging of the one or more storage batteries, wherein the specific time is the reservation time, the charge management unit includes a utilization rate information acquisition unit [e.g., capacity calculator 13] that acquires information [the charge level of each of the batteries shown in table 3, which is similar to applicant’s utilization rate information acquisition unit 444 of para. 0072 of Spec] indicating a target condition of a utilization rate of the charging device (Figs. 7, 2-3, [0123]).
As discussed above, Takatsuka-887 is directed to using the information processing apparatus [device 10] to manage charging of the pluralities of the rechargeable batteries [battery packs 1] to be used by the vehicles of one or more charging stations (Station ID, A, B, C) (Fig. 2). Takatsuka-887 shows pluralities of the batteries in each of the stations having different charge levels at a given time (see, Fig. 
Therefore, Takatsuka-887 fails to teach the apparatus further comprising:
a schedule determination unit that determines a charge schedule in accordance with the target condition of the utilization rate, and the schedule determination unit determines, when the storage battery designated by the reservation request becomes a new target to be charged and the target condition of the utilization rate is not satisfied, interruption or stop of a charging operation of at least one of the one or more storage batteries which are currently charged as claimed.
Wang is directed to a controller/processor controlling charging of one or more rechargeable batteries placed in one or more battery stations to be used by different types of vehicles using one or more priority based rules, wherein the controller can share “state of charge of the batteries” to these vehicles ([0047, 0099, 0135, 0152 0168]). Specifically, Wang teaches/suggests an information processing apparatus [computer at the charging station] comprising:
a utilization rate information acquisition unit that acquires information indicating a target condition of a utilization rate of the charging device, and a schedule determination unit that determines a charge schedule [charging of the battery with lower state of charge before charging of the battery with higher state of charge] in accordance with the target condition of the utilization rate ([0099, 0152]); and
the schedule determination unit determines, when the storage battery designated by the reservation request becomes a new target to be charged and the target condition of the utilization rate is not satisfied [battery needed for the requesting vehicle “remain in a partially or completely depleted state”], interruption [“more rapid charging of the higher priority batteries…batteries in the battery storage unit of the battery station may be put on hold or reduced”] or stop of a charging operation of at least one of the one or more storage batteries which are currently charged ([0130, 0189]). In summary, Wang teaches using of priority rules for charging of the pluralities of the batteries including accordance to current charge level/target condition of the utilization rate and the priority level of the one or more batteries. PHOSITA would understand higher priority batteries means “the storage battery designated by the reservation request becomes a new target to be charged”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Wang and Takatsuka-887 because they both are related to managing charging of the pluralities of batteries in one or more charging stations and (2) and modify the system to Takatsuka-887 to use a schedule determination unit of Takatsuka-788 to determine charge schedule in accordance with the target condition of the utilization rate and stop/interrupt of a charging operation of at least one of the one or more storage batteries when the storage battery designated by the reservation request becomes a new target to be charged and the target condition of the utilization rate is not satisfied as suggested by Wang. Doing so even when the amount of power available for the user selected charging station is limited, the user reserved battery station still can fully charge the battery for the requesting vehicle thereby further improving the efficiency of the charging station as desired by the system of Takatsuka-887 in para. 0049. Therefore, the 

Regarding claim 2, Takatsuka-887 in view of Wang further teaches/suggests the information processing apparatus according to claim 1, wherein each of the one or more storage batteries is a portable storage battery [battery packs 1 of the stations A, B, C, fig. 3], the charging device is a storage battery housing device that stores the one or more storage batteries (Takatsuka-887, figs. 2- 3), 
the information processing apparatus further comprises: an event detection unit that detects occurrence of an event [another vehicle/UAV with higher priority requesting power from the charging station] capable of causing a change in the utilization rate of at least one of a plurality of the storage battery housing devices (Wang, [0152]);
 a storage device extraction unit that extracts, when the event detection unit detects the event, one or more storage battery housing devices related to the storage battery housing device in which the event is detected from the plurality of storage battery housing devices and an adjustment unit that determines adjustment [requesting other batteries to halt charging based on priority rule] of the utilization rate of the at least one of the one or more storage battery housing devices extracted by the storage device extraction unit (Wang, [0152, 0189]).

Regarding claim 5, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 1, further comprising:
acquires the charging speed of the charger 31”] of the charging device ([0079]);
 a moving speed acquisition unit that acquires information on a moving speed of the user ([0068, 0091]); and
a charge state estimation unit that estimates a charge state at the estimated time of arrival [see table 3 in the context of fig. 7 that displays the time arrival for the user], wherein the charge state estimation unit estimates the estimated time of arrival in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit, (ii) the user position information acquired by the user position acquisition unit, and (iii) the information on the moving speed of the user acquired by the moving speed acquisition unit, and estimates the charge state at the estimated time of arrival in accordance with the specific time, the estimated time of arrival having been estimated, and the information on the charging speed of the charging device acquired by the charging speed acquisition unit, and75 l¥server4YcasesY# HOYHO-003 1YPCTUSY ttSJRPYH1170510US01(HO- 0031PCTUS)_HoC_kaw_okt.docxAttorney Docket Number: HO-0031 PCTUS the state information generation unit generates, in accordance with the charge state at the estimated time of arrival estimated by the charge state estimation unit, information obtained by associating (i) the charge state at the specific time with (ii) the charge state at the estimated time of arrival of the user at the charging device (Figs. 3 & 7 & associated texts, [0097]).

Regarding claim 6, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 5, wherein the information on the moving the average hourly speed of the vehicle 20 over past hour.”] amount of the moving speed of the user ([0125]).

Regarding claim 7, Takatsuka-887 further teaches/suggests the information processing apparatus according to claim 6, wherein the moving speed acquisition unit acquires movement history information indicating a movement history of the user, and calculates the statistic amount of the moving speed of the user in accordance with the movement history of the user ([0125]).

Regarding claim 8, Takatsuka-887 in view of Wang further teaches the information processing apparatus according to claim 1, wherein the state information generation unit generates, for at least one of the one or more storage batteries, information in which (i) the charge state at the specific time, (ii) the charge state at the estimated time of arrival of the user at the charging device, and (iii) information about an item related to at least one of a usage fee [“charge lower fees for exchange,”] and an incentive are associated (Fig. 3, [0172] of Takatsuka-887).

Regarding claims 10- 11, Takatsuka-887 in view of Wang teaches/suggests inventions of these claims for the similar reasons discussed above in claims 1- 2.

Allowable Subject Matter
Claim 3 allowed.


1) Takatsuka-887 (US 20180260887 A1) teaches the limitation of “an information processing apparatus, comprising: an arrangement information acquisition unit that acquires arrangement information indicating a position where a charging device for charging one or more 72 Y4server4YcasesY# HOYHO-003 1YPCTUSYM' tU H1170510US01(HO- 0031PCTUS)_HoC_kaw_okt.docxAttorney Docket Number: HO-0031 PCTUS storage batteries is arranged; a user position acquisition unit that acquires user position information indicating a position of the user; a charge state acquisition unit that acquires information indicating a charge state of at least one of the one or more storage batteries at specific time; a state information generation unit that generates information in which (i) a charge state at the specific time and (ii) a charge state at an estimated time of arrival of the user at the charging device are associated for at least one of the one or more storage batteries, in accordance with (i) the arrangement information acquired by the arrangement information acquisition unit and (ii) the user position information acquired by the user position acquisition unit; and a charge management unit that manages charging of the one or more storage batteries” as discussed above in claims 1 and 4 but fails to teach remaining features of the claim.

2) Arai et al. (US 20160254680 A1) teaches a system comprising:
a deterioration information acquisition unit that acquires deterioration information indicating a deterioration state [“calculates an amount of deterioration”] of each of the one or more storage batteries ([0014-0015]) and a temperature information acquisition unit that acquires temperature information indicating the temperature of each of the one or more storage batteries ([0035]), but fails to teach remaining limitations of the claim.
inter alia, a demand acquisition unit that acquires demand information regarding the demand for the storage batteries, the demand information includes information on time or a period, information indicating a number of storage batteries [# of batteries: 3] required at the time or during the period (fig. 7, [0016]). However, Taktsuka-789 also fails to teach/suggest at least the requirement of “a temperature condition determination unit that determines a temperature condition allowable at a start of charging or during charging for each of the one or more storage batteries in accordance with the deterioration information acquired by the deterioration information acquisition unit” and “extracts the storage battery to be charged when the one or more storage batteries do not satisfy the demand indicated by the demand information acquired by the demand acquisition unit, and extracts no storage battery to be charged when the one or more storage batteries satisfy the demand indicated by the demand information acquired by the demand acquisition unit”.

Therefore, the prior arts individually or in a proper combination do not teach or fairly suggest the inclusion of
 “a temperature condition determination unit that determines a temperature condition allowable at a start of charging or during charging for each of the one or more storage batteries in accordance with the deterioration information acquired by the deterioration information acquisition unit, a temperature information acquisition unit that acquires temperature information indicating the temperature of each of the one or more storage batteries, a charge target extraction unit that extracts a storage battery to be charged from the storage batteries among the one or more storage batteries in which the temperature indicated by the temperature information acquired by the temperature73 Yserver4YcasesY# HOYHO-003 1YPCTUSY tU6,YH1170510US01(HO- 0031PCTUS)_HoC_kaw_okt.docxAttorney Docket Number: HO-0031 PCTUSinformation acquisition unit satisfies the temperature condition determined by the temperature condition determination unit, and a demand acquisition unit that acquires demand information regarding the demand for the storage batteries, the demand information includes information on time or a period, information indicating a number of storage batteries required at the time or during the period, and information indicating a conditions regarding a charge state of each storage battery the charge target extraction unit extracts the storage battery to be charged when the one or more storage batteries do not satisfy the demand indicated by the demand information acquired by the demand acquisition unit, and extracts no storage battery to be charged when the one or more storage batteries satisfy the demand indicated by the demand information acquired by the demand acquisition unit” in combination with remaining limitations of the claim when viewed as a while.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Penilla et al. (US 20160117759 A1) teaches a charging station [“kiosk system “] configured to receive pluralities of the rechargeable batteries and an auxiliary battery carrier 16 (fig. 2) configured to receive pluralities of the rechargeable batteries [volt bar 20s], whose charge level can be displayed at a screen at a communication terminal of a user (Figs. 13s, [0122, 0021]).

3) Takatsuka-787 (US 20180253787) teaches reservation management method with which reservations can be managed so as to take into account the number of batteries to be returned ([0007]). 
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115